Citation Nr: 0612617	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  03-11 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL 

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran reportedly had active duty service from July 1963 
to October 1965.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in December 
2002, a statement of the case was issued in May 2003, and a 
substantive appeal was received in May 2003.  An informal RO 
hearing was held January 2004.  A Board hearing at the local 
RO was scheduled to take place in March 2006; however, the 
veteran withdrew his request for a Board hearing in February 
2006. 

The Board notes that the initial August 2002 rating decision 
also denied knee and spinal disabilities.  The veteran's 
notice of disagreement indicated that he wished to appeal 
these issues as well and so the statement of the case also 
included these disabilities.  However, the veteran's 
substantive appeal and an August 2003 statement indicated 
that he did not intend to claim service connection for these 
disabilities.  Thus, the appeal for this disabilities has 
been withdrawn.  


FINDING OF FACT

An acquired psychiatric disability was not manifested during 
the veteran's active duty service or for many years 
thereafter, nor is any current acquired psychiatric 
disability otherwise related to such service or to any injury 
during service. 


CONCLUSION OF LAW

An acquired psychiatric disability was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to be incurred in or aggravated by such service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that the claimant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to the issue on appeal.  The discussions in 
the rating decision, statement of the case, and supplemental 
statement of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in a December 2001 VCAA 
letter, the veteran was advised of the types of evidence VA 
would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the December 2001 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  He was advised to submit information 
describing the additional evidence or the evidence itself.  
The Board believes that a reasonable inference from such 
communication was that the appellant must also furnish any 
pertinent evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
Further, the RO sent an additional VCAA notice to the veteran 
in August 2003; and a supplemental letter in January 2005 
requesting any evidence that pertains to the veteran's claim.  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in December 2001, which was prior to 
the August 2002 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.   Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the appellant, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private treatment records and VA 
examinations.  Further, the RO sent requests for medical 
records to the Eastern Pennsylvania Psychiatric Institute and 
the Pennsylvania VA Medical Center to which both responded 
that no records were available for the veteran.  Thus, the 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

The veteran was afforded VA examinations in March 2003 and 
May 2004.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The examination reports obtained contain sufficient 
information to decide the issue on appeal.  See Massey v. 
Brown, 7 Vet.App. 204 (1994).  Thus, the Board finds that a 
further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal. 

Analysis

The veteran is claiming entitlement to service connection for 
acquired psychiatric disability.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as psychoses, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

For purposes of the analysis below, the Global Assessment of 
Functioning (GAF) scale reflects the psychological, social 
and occupational functioning under a hypothetical continuum 
of mental illness.  See American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet.App. 
240, 243 (1995).  According to the DSM-IV, a GAF score 
between 41 and 50 is indicative of serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job); a GAF score between 51 and 60 is indicative 
of moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or coworkers); and a GAF 
between 61 and 70 is indicative of mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

A January 1964 service treatment record indicated that the 
veteran had anxiety and was given a prescription drug.  A 
subsequent treatment record showed that the veteran had taken 
too many pills in order to relieve his symptoms of anxiety.  
The examiner noted that it did not appear to be a suicidal 
gesture and it was noted as an improper use of drugs.  
September 1965 service medical records showed that the 
veteran was admitted to the hospital for an overdose of 
pills.  The veteran stated that he was tired of living so he 
took the pills.  The initial impression was suicide gesture; 
psychiatric diagnosis deferred, questionable schizophrenic.  
However, a follow up examination report stated that the 
veteran's diagnosis was emotionally unstable personality, 
passive aggressive type, chronic, severe, manifested by 
infantile behavior, impulsivity, acting out against 
authority, and suicidal gestures.  A clinical record at 
discharge again noted that the veteran had an emotionally 
unstable personality that existed prior to service and was 
not in the line of duty.  The veteran's October 1965 service 
examination prior to discharge also noted emotionally 
unstable personality, passive aggressive type, chronic 
severe.  

The veteran was afforded a VA examination in March 2003.  The 
examiner was a medical doctor who had reviewed the veteran's 
claims file.  He determined that the veteran had no 
psychiatric diagnosis and the veteran's GAF was 70. 

However, after this examination, private treatment records 
from a practitioner with a Ph.D. dated August 1999 to March 
2004 were obtained by the RO.  These are the first post 
service treatment records in the claims file.  

These records showed continuing treatment for depression and 
a consistent GAF of 50 to 55.  A December 2003 letter from 
this practitioner is also of record, which indicated a 
diagnosis of major depression, single episode and current GAF 
of 45.  The practitioner opined that the veteran had suffered 
post traumatic stress disorder (PTSD) due to his experiences 
in service, which faded over time, but depressive features 
intensified, finally overwhelming the veteran in 1999.  The 
practitioner based this opinion on statements made by the 
veteran concerning suffering from PTSD in service because of 
being a target of anti-Semitism and witnessing men who had 
been "blown apart", severely disfigured, and paralyzed.  
The practitioner's treatment records contained two pages of 
the veteran's service medical records; however, neither of 
these pages showed the veteran's ultimate personality 
disorder diagnosis at discharge. 

The veteran was afforded another VA examination in May 2004, 
which was performed by a medical doctor.  Based on the 
examiner's extensive examination report, it appears that the 
claims file was reviewed.  The examiner found that the 
veteran did not meet the DSM-IV stressor criteria for PTSD, 
major depressive disorder, or any other acquired psychiatric 
disability.  The examiner diagnosed the veteran with 
dysthymic disorder, extremely mild, existed prior to service.  
The examiner also diagnosed a mixed personality disorder.  
The examiner's comments appear to link the veteran's 
dysthymic disorder to preservice problems with the veteran's 
relationship to his father.    

The veteran's service medical records do document mental 
health problems.  However, these records do not appear to 
show a chronic acquired psychiatric disability, but rather a 
personality disorder.  There is no evidence of an acquired 
psychiatric disability in service, with the exception of one 
notation of anxiety in January 1964.  Nevertheless, it 
appears that the veteran's anxiety was acute in nature and 
had resolved by the time of the veteran's discharge from 
service.  This is supported by the fact that the service 
medical records after January 1964 are silent with respect to 
any report of anxiety.  Further, the September 1965 hospital 
examination report and October 1965 discharge examination 
found no evidence of any chronic acquired psychiatric 
disability.  This is significant because it shows that 
medically trained individuals did not find that the veteran 
suffered from an acquired psychiatric disability.  The 
findings by military medical personal take on added weight 
since the veteran was examined and observed for the specific 
purpose of ascertaining whether or not he suffered from 
psychiatric disability.  It is therefore highly significant 
that the only diagnosis at the time of discharge was 
emotionally unstable personality, passive aggressive type, 
chronic, severe, which is not an acquired psychiatric 
disability, but rather a personality disorder.  Personality 
disorders are not diseases or injuries for the purposes of 
service connection.  38 C.F.R. § 3.303(c), 4.9; see also Winn 
v. Brown, 8 Vet.App. 510, 516 (1996).

The Board also acknowledges that the December 2003 private 
practitioner letter stated that the veteran had PTSD, which 
faded over time.  Nevertheless, a current medical diagnosis 
of PTSD is required for service connection purposes.  38 
C.F.R. 
§ 3.304(f).  In light of the two VA examinations that did not 
find PTSD, and the December 2003 private letter where the 
current diagnosis was major depression, the weight of the 
medical evidence is against a finding that the veteran 
currently suffers from PTSD.  

Nevertheless,  the Board is faced with two different 
diagnosis and opinions concerning the veteran's current level 
of disability.  On one hand, a private practitioner with a 
Ph.D. has diagnosed the veteran with major depression and 
opined that this is related to service.  However, a VA 
medical doctor determined that the veteran actually suffered 
from extremely mild dysthymic disorder, which is not related 
to service. 

Upon review, the VA examination report is much more extensive 
than the private letter and refers specifically to service 
and post service medical records in the claims file for 
basing the opinion.  The December 2003 letter primarily 
relies on unsubstantiated statements made by the veteran and 
only two pages of the veteran's service medical records.  The 
Board is not bound to accept medical opinions that are based 
on history supplied by the veteran, where that history is 
unsupported by the medical evidence.  Black v. Brown, 5 
Vet.App. 177 (1993); Swann v. Brown, 5 Vet.App. 229 (1993); 
Reonal v. Brown, 5 Vet.App. 458, 460-61 (1993).  Further, the 
VA examination was performed by a medical doctor whereas, 
although he appears to have specialized knowledge, the 
private practitioner is not a medical doctor, but rather 
holds a PhD.  Thus, the Board finds that the May 2004 VA 
examination has a higher probative value than the December 
2003 letter of the private practitioner.

Therefore, based on the above analysis, the Board finds that 
service connection for acquired psychiatric disability is not 
warranted.  Upon discharge, the veteran was diagnosed with a 
personality disorder instead of an acquired psychiatric 
disability.  There is no evidence of an acquired psychiatric 
disability within on year of service so the service 
incurrence of an acquired psychiatric disability cannot be 
presumed.  Further, the weight of the medical evidence 
indicates that there is no link between any current acquired 
psychiatric disability and the veteran's service.  Moreover, 
it was 34 years after discharge until the first treatment 
record for any acquired psychiatric disability so there is no 
supporting evidence of a continuity of pertinent 
symptomatology.  Thus, a preponderance of the evidence is 
against the veteran's claim for acquired psychiatric 
disability.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).

The Board notes that there is a question as to whether the 
veteran had some sort of acquired psychiatric disability 
prior to his active service.  See 38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. §§ 3.303(c), 3.304(b), 3.306  (2005).  The 
May 2004 VA examination report indicated that the veteran's 
dysthymic disorder existed prior to service, but was not 
aggravated by service.  However, a pre-existing psychiatric 
disability was not noted at the time of the veteran's June 
1963 entrance examination.  The veteran is therefore presumed 
to have been in sound condition at the time he entered 
service.  See 38 U.S.C.A. § 1111.  The VA examiner's comments 
regarding the existence of dysthymic disorder prior to 
service appear to be based solely on history furnished by the 
veteran.  There is no clear and unmistakable evidence to 
rebut the presumption of soundness in this case.  The record 
includes persuasive competent evidence showing only a 
personality disorder during service.  There is otherwise no 
persuasive evidence of a link between any current acquired 
psychiatric disability and service.  


ORDER

The appeal is denied. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


